

SECOND AMENDMENT TO LOAN AGREEMENT


This Second Amendment to the Loan Agreement (this “Amendment”), is made and
entered into as of December 5, 2006, by and among IXI MOBILE (R&D) LTD., an
Israeli limited liability company, (the “Company”), IXI MOBILE, INC., a Delaware
corporation (the “Parent Guarantor”) and SOUTHPOINT MASTER FUND LP (the
“Lender). The parties hereby agree as follows:


RECITALS


WHEREAS, the Company, the Parent Guarantor and the Lender have previously
entered into that certain Loan Agreement dated as of June 19, 2006 and a First
Amendment thereto dated as of June 26, 2006 (collectively, the "Loan
Agreement"); and


WHEREAS, the parties now wish to further amend the Loan Agreement as set forth
in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Loan Agreement


1. Amendment of the Loan Agreement.
 
1.1 The definition of the term "Basic Interest Rate" is hereby amended and
restated in its entirety to read as follows:
 
"“Basic Interest Rate” means with respect to each Loan, 10% per annum; provided,
however, that if, and only if, the ITAC/IXI Merger does not close, then on the
first anniversary of the Closing Date the Basic Interest shall be increased to
20% per annum and such rate shall apply throughout the period commencing on such
first anniversary of the Closing Date and ending on the payment in full of the
Loan."


1.2 Section 2.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
"2.3 Repayment.


(a) All payment obligations to the Lenders under the Loan Documents shall be due
and payable on the earlier to occur of: (i) the date 365 days following the
closing date of the ITAC/IXI Merger (the “Repayment Date”); (ii) the
acceleration of the Loans in accordance with the terms of this Agreement; and
(iii) June 20, 2008 (subsections (ii) and (iii) to be referred to herein as the
“Maturity Date”) unless any such portion of the principal amount of the Loan and
any accumulated unpaid interest thereon has already been prepaid in full
pursuant to Section 2.5 hereof. The parties hereby agree that the Lenders shall
have the right to convert all or any part of each their respective Loan pursuant
to Section 3.2 below and that any amount so converted into Conversion Stock will
be deemed fully paid and all Obligations relating thereto will be deemed fully
satisfied.
 

 
 

--------------------------------------------------------------------------------

 

(b) The parties acknowledge that all payment obligations of the Loan Parties to
any Leumi Guarantors assuming any part of the Leumi Debt (both terms as defined
in Section 4.22(b) below) pursuant to Section 3.1 below, including, without
limitation, payment of the entire unpaid principal of such assumed amount and
any accumulated unpaid interest thereon, shall be due and payable on the earlier
to occur of: (i) the Repayment Date; and (ii) the two dates combining of the
Maturity Date. The parties hereby agree that each of the Leumi Guarantors shall
have the right to convert all or any part of each its respective Conversion
Amount pursuant to Section 3.2 below and that any amount so converted into
Conversion Stock will be deemed fully paid and all obligations relating thereto
will be deemed fully satisfied."


1.3 Section 2.4 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
"2.4 Loan Interest Rate. The Company shall pay interest on the unpaid principal
amount of each Loan from the Closing Date until such Loan has been paid in full,
at a per annum rate of interest equal to the Basic Interest Rate. All
computations of interest on each Loan shall be based on a year of 360 days for
actual days elapsed. Notwithstanding any other provision hereof, the amount of
interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans. Accrued
and unpaid interest on any portion of the principal amount of the Loan
outstanding as of June 30, 2007 (the “First Interest Payment Date”) shall be
payable on such date and thereafter quarterly in arrears or upon a Prepayment
(as defined below). In any event, all unpaid principal and accrued and unpaid
interest shall be due and payable in full on First Repayment Date and Second
Repayment (if the ITAC/IXI Merger closes), or on the Maturity Date (if the
ITAC/IXI Merger does not close). In addition to payment of interest, the Lenders
shall be entitled to the rights and benefits conferred to them by Sections 3.2
and 3.3 below."
 
1.4 Section 3.2(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
"3.2 Conversion. 
 
(a) In the event the ITAC/IXI Merger becomes effective and subject to and
conditioned upon the ITAC/IXI Merger becoming effective, each Conversion
Participant shall have the option to convert its respective Conversion Amount
pursuant to this Agreement and the ITAC Certification into such number of fully
paid and non-assessable shares of ITAC’s Common Stock, par value $0.0001 per
share (“ITAC Stock”) as determined by dividing (A) such Conversion Participant’s
Conversion Amount by (B) $5.50, appropriately adjusted for stock dividends,
stock splits and other recapitalizations subsequent to the date of ITAC’s most
recent publicly available securities law filing prior to the execution of this
Agreement.”
 

 
 

--------------------------------------------------------------------------------

 

1.5 Section 3.2(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
"3.2 Conversion.
 
(d) An Optional Conversion shall be effectuated by the Conversion Participant by
furnishing both the Parent Guarantor and ITAC (in the case of an Optional
Conversion pursuant to the combined provisions of Section 3.2(a) above and the
ITAC Certification) or by furnishing the Parent Guarantor (in the case of an
Optional Conversion pursuant to Section 3.2(b) above) within three hundred sixty
five (365) days following the closing date of the ITAC/IXI Merger (in the case
of an Optional Conversion pursuant to the combined provisions of Section 3.2(a)
above and the ITAC Certification) or no later than within sixty (60) Business
Days following the date on which the Conversion Participant receives notice from
the Parent Guarantor that the ITAC/IXI Merger failed to become effective and the
Company failed to make the first interest payment on the First Interest Payment
Date (in the case of an Optional Conversion pursuant to Section 3.2(b) above), a
notice indicating the Conversion Participant’s Conversion Amount and otherwise
evidencing such Conversion Participant’s intention to convert its respective
Conversion Amount (the “Conversion Notice”). Should any Lender and/or Leumi
Guarantor fail to deliver a Conversion Notice within the timeframe and to the
party or parties set forth above, such Lender and/or Leumi Guarantor shall be
deemed to have waived its right for Optional Conversion and such right shall
automatically, without any action on the part of the Parent Guarantor and/or
ITAC, be of no further force and effect with respect to such Lender and/or Leumi
Guarantor."


1.5 Section 3.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


"3.3 Equity Securities.
 
(a) As an inducement to the Lenders to advance the Loans to the Company, in the
event the ITAC/IXI Merger becomes effective and subject and conditioned upon the
ITAC/IXI Merger becoming effective, ITAC shall issue pursuant to the combined
provisions of this Section 3.3(a) and the ITAC Certification, as soon as
practicable following the consummation of the ITAC/IXI Merger, to the Lender a
total amount of One Million (1,000,000) shares of ITAC’s Common Stock (“ITAC
Stock”), par value $0.0001 per share, appropriately adjusted for stock
dividends, stock splits and other recapitalizations subsequent to the date of
ITAC’s most recent publicly available securities law filing prior to the
execution of this Agreement, with each Lender receiving the amount of ITAC Stock
set forth apposite such Lender’s name on the Schedule of Lenders. For
clarification purposes the parties acknowledge and agree that pursuant to the
Leumi Guarantors’ Agreement, as an inducement to the Leumi Guarantors to enter
into the Leumi Guarantors’ Agreement, the Leumi Guarantors will receive 400,000
shares of ITAC Stock as described in Section 4.22(d) below.



 
 

--------------------------------------------------------------------------------

 
 
1.6 Section 4.22(d) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
4.22(d)  The Parent Guarantor has entered into an agreement with the Leumi
Guarantors (the “Leumi Guarantors’ Agreement”) pursuant to which, among other
things: (i) the Parent Guarantor is obligated to repay the Leumi Guarantors any
part of the Leumi Debt assumed by any of the Leumi Guarantors and to indemnify
the Leumi Guarantors for any amounts paid by the Leumi Guarantors to Bank Leumi
pursuant to their guaranty of the Leumi Credit Line and any related make-whole
and other amounts payable by the Parent Guarantor in connection with such
guaranty; (ii) as consideration for the guaranty provided and continued by the
Leumi Guarantors, the Leumi Guarantors will receive: (A) in the event the
ITAC/IXI Merger becomes effective and subject and conditioned upon the ITAC/IXI
Merger becoming effective, a total amount of Four Hundred Thousand (400,000)
shares of ITAC Stock (as defined above), and, additionally, (B) an amount equal
to the balance between the Basic Interest Rate and the interest rate owed under
the Leumi Credit Line calculated on $8,000,000 for the Period commencing on the
date on which the guaranty of the Leumi Guarantors was extended and ending on
the Repayment Date (if the ITAC/IXI Merger closes) or on the First Interest
Payment Date (if the ITAC/IXI Merger does not close) (depending on when any
interest first gets repaid to the Lenders); (iii) in addition to the
consideration set forth in Subsection (c)(iii) above, to secure the Parent
Guarantor’s obligations pursuant to the Leumi Guarantors’ Agreement,
concurrently with the execution of this Agreement, the Parent Guarantor is
granting the Leumi Guarantors the same security interests provided to the
Lenders by the Security Documents (collectively, the “Leumi Guarantors’ Security
Interests”) with such Leumi Guarantors’ Security Interests ranking equally with
any security interests provided to the Lenders by the Security Documents. The
transactions described in this Section 4.22(d) above shall collectively be
referred to hereunder as the “Leumi Guarantors’ Arrangement”.
 
1.7 Schedule I to the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“SCHEDULE I
SCHEDULE OF LENDERS
 
Lender
 
Principal Amount
 
Address
Southpoint Master Fund, LP
 
$20,000,000.00
One Million (1,000,000) shares of ITAC Common Stock
 
Southpoint Capital Advisors LP
623 Fifth Avenue;
Suite 2503
New York, NY 10022
         
Total Principal Amount
 
$20,000,000.00
             
Maximum Principal Amount in
the event of a Luemi Debt assumption*
 
$8,000,000.00
Four Hundred Thousand (400,000) shares of ITAC Common Stock
 
c/o Gemini Israel Funds
9 Hamenofim street Herzliya, Israel
Landa Ventures Ltd.
Begin 7 St.
Ramat Gan, Israel
         
Total Maximum Principal Amount in
the event of a Luemi Debt assumption*
 
$28,000,000.00
   

 
 
 

--------------------------------------------------------------------------------

 
 
* In the event of an assumption by any of the Leumi Guarantors of any Leumi
Debt, this Schedule of Lenders shall be revised to include the name of the
assuming Leumi Guarantor(s) and the respective amount of the assumed Leumi
Debt.”


2. No Other Modifications. Except as expressly set forth herein, all other terms
and conditions of the Loan Agreement shall remain in full force and effect.
 
3. Miscellaneous.
 
3.1 Counterparts; Fax Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment. Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Company, the Parent Guarantor, or the
Lender is a party.
 
3.2 Severability. If any provision of this Amendment or the application thereof,
shall for any reason and to any extent be determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, the remaining
provisions of this Amendment shall be interpreted so as best to reasonably
effect the intent of the parties hereto.
 
3.3 Entire Agreement. This Amendment, together with the Loan Documents and all
exhibits hereto and thereto, constitute the entire understanding and agreement
of the parties with respect to the transactions contemplated herein and
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, with respect to such transactions.
 
3.4 Governing Law; Forum. This Amendment shall be governed in all respects by
Section 9.10 and 9.13 of the Loan Agreement.




[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Second Amendment to Loan
Agreement as of the date first written above.





 
IXI MOBILE (R&D), LTD.
         
By: /s/ Lihi Segal
     
Name: Lihi Segal
     
Title: CFO
         
IXI MOBILE, INC.
         
By: /s/ Lihi Segal
     
Name: Lihi Segal
     
Title: CFO







[Signature Page to Second Amendment to Loan Agreement]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Second Amendment to Loan
Agreement as of the date first written above.





 
SOUTHPOINT MASTER FUND, LP
     
By:      Southpoint GP, LP, its general partner
 
 
            By:      Southpoint GP, LLC
     
                        By: /s/ Robert W. Butts
     
                        Name: Robert W. Butts
     
                        Title:   Manager
     
                        By: /s/ John S. Clark, II
     
                        Name: John S. Clark, II
     
                        Title:   Manager





[Signature Page to Second Amendment to Loan Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 